Pierpoint, J.
It is first objected, that this action ^^Ssfemqt^be, maintained in the name of the present plaintiff.
It appears that on the 21st of November, 1855, and before the accruing- of the accounts which this suit is brought to adjust, the plaintiff and his son, Albert Mason, then a minor, entered into an agreement by which the plaintiff was to relinquish his right to the services of his said son, during his minority, for the sum of twenty-five dollars per year, reserving a claim upon his wages to that amount, and the right to treat the whole as void in case the twenty-five dollars per year was not paid. Also reserving his right to the care of his son during his minority, and also the control of his affairs, so far as to see that he got his pay from those for whom he worked, and that his wages were kept for his use and benefit.
This we think cannot be called a deed of emancipation. The father does not surrender the control, of the person of his son, or of his wages, but expressly reserves the right to collect his wages, and to retain them for his use. It is only an agreement on the part of the father that he will give his son, when he comes of age, the whole avails of his labors during his minority, except twenty-five dollars per year, and what he shall require for his expenses, thus offering an inducement to his son to be diligent, faithful and economical, at the same time reserving to himself the right to control' his sou and his affairs, so far as to see that he is not led astray, imposed upon, or cheated by those for whom he labored.
We think there is nothing in the terms of this contract that divests the plaintiff of his right to sue for and collect the pay for his son’s services.
The notice published in the Vermont Phcenix can have no effect upon this case. So far as that notice is at variance with *784the agreement, the plaintiff would be bound by it as between him, and any person who had knowledge of it, and had acted upon the faith of it. The publication itself gives notice of the existence of an agreement between the father and son, on the subject of wages, so that any person acting upon it, would be bound by the terms of that agreement if they neglected to make enquiry in regard to ■ it. The case, however, finds expressly that the defendants had no knowledge of the publication.
It does appear that the son, once after the agreement was entered into, and while ho was at work for the defendants, told them that he had bought his time of his father and was his own man, but did not tell them what the terms of agreement were. There is nothing in the case tending to show that the defendants did or neglected to do anything on the faith of that communication, or were in any manner affected by it. So that this fact can have no weight in this case.
The defendants’ second objection is, that the plaintiff’s account exceeded one hundred dollars, so that a justice of the peace had no jurisdiction of it.
As the accounts are stated by the auditor, the plaintiff’s account is made to exceed one hundred dollars ; hut his account as he presented it, and claimed it, did not. His account as it stood upon his books did not amount to that sum, and it does not appear that up to the time of the trial before the auditor, he had any knowledge of the transaction between his son and the defendants, out of which the credit for the watch arose. The watch did not necessarily constitute any part of the plaintiff’s claim against the defendants. His claim against the defendants was for his son’s services and the use of the horse and harness. In answer to this claim, the defendants introduced their account against the son, a part of which related to transactions connected with the contract for service, and a part not. Upon this account was a credit of forty dollars for the watch received of the son in part payment of the account. No objection was made to the adjustment of this account, in this action, and the auditor proceeded to adjust it. If in adjusting the accounts the auditor had adopted a different method of stating the accounts, he would have ¡avoided the appearance of a conflict of jurisdiction. If after *785ascertaining the amount due for the services and the use of the horse and wagon, for which the plaintiff was entitled to recover, he had adjusted the accounts between the defendants and the son which were presented by them, and after ascertaining the balance due them on that account, he had deducted it from the plaintiff’s account, the result would have been the same, and the process, by which he arrived at it, more in accordance with the law and the facts of the case. The manner of stating the account, by the auditor, cannot affect the jurisdiction. The whole facts as reported by the auditor show a case clearly within the jurisdiction of a justice.
The fact that the son attempted to settle with the defendants, cannot avail them. The son being a minor at the time, could not make a settlement that would be binding upon himself, or his father. No agreement between the son and his father, of the character claimed in this case, could make any difference in this respect.
Judgment of the county court affirmed.